     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 1 of 12



 1    Rory T. Kay (NSBN 12416)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                Case No. 3:18-cv-00296-LRH- CLB
19
                             Plaintiff,            TESLA, INC.’S EMERGENCY MOTION
20     v.                                          FOR AN ORDER DIRECTING MARTIN
                                                   TRIPP TO CEASE DISSEMINATION
21     MARTIN TRIPP,                               OF TESLA’S CONFIDENTIAL
                                                   INFORMATION; AN ORDER TO
22                           Defendant.            SHOW CAUSE RE MONETARY
                                                   SANCTIONS; AND RELATED RELIEF
23

24
       AND RELATED COUNTERCLAIMS
25

26

27

28
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 2 of 12



 1           Pursuant to Local Rules 7-4 and IA 11-8, and FRCP 37(b), Tesla, Inc., moves this Court

 2    on an emergency basis for the following relief: (1) an Order that Defendant Martin Tripp

 3    immediately cease the public dissemination of Tesla’s confidential information; (2) an Order

 4    holding Mr. Tripp in civil contempt for violation of this Court’s Protective Order; (3) an Order

 5    that Mr. Tripp cease harassing counsel for Tesla; and (4) an Order to Show Cause why the Court

 6    should not order (a) payment of Tesla’s attorney’s fees in bringing this Emergency Motion and

 7    responding to any submission by Mr. Tripp in connection with the order to show cause (which

 8    will exceed $25,000); and (b) other sanctions under 37(b)(2) for Mr. Tripp’s willful defiance of

 9    the Protective Order, including issuance of sanctions related to the parties’ pending summary

10    judgment motions.

11           Tesla moves for this emergency relief under Local Rule 7-4 because, as discussed in its

12    Memorandum of Points and Authorities, Mr. Tripp intentionally made publicly available (via

13    Twitter, YouTube, and Google Drive) volumes of Tesla’s confidential documents, deposition

14    transcripts and filings in this case (despite them being protected by the Court’s Protective Order),

15    as well as descriptions of Tesla’s Attorneys Eyes Only information, and continues to disseminate

16    these materials after multiple requests to stop and remove them. Tesla has met and conferred with

17    Tripp’s counsel regarding this Motion, as required under Local Rule 7-4.

18           This Motion is made pursuant to this Notice of Motion and Motion, the Declaration of

19    Jeanine Zalduendo, the [Proposed] Orders Granting Tesla’s Emergency Motion, the files and

20

21

22

23

24

25

26

27

28


                                                    Page 1
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 3 of 12



 1    records in this action, and any such additional argument or materials as may be submitted to the

 2    Court before the time of the decision in this matter.

 3           DATED this 10th day of August, 2020.

 4                                                  QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
 5
                                                    By: /s/ Alex Spiro
 6
                                                       Alex Spiro
 7                                                     51 Madison Avenue, 22nd Floor
                                                       New York, New York 10010
 8
                                                        Rory T. Kay (NSBN 12416)
 9                                                      MCDONALD CARANO LLP
                                                        2300 West Sahara Avenue, Suite 1200
10                                                      Las Vegas, NV 89102

11                                                      Attorneys for Plaintiff/Counter-Defendant
                                                        TESLA, INC.
12

13                        MEMORANDUM OF POINTS AND AUTHORITIES

14           Starting on Friday August 7, 2020, Defendant Martin Tripp began directly violating the

15    Court’s Protective Order (ECF No. 44) by publicly posting his case file containing nearly 6 GB

16    of data, including thousands of documents and deposition transcripts that were designated

17    “Confidential,” and tweeting descriptions of information designated “Attorneys’ Eyes Only.”

18    Even though he has now disabled public access to his case file, he continues to retweet other

19    Twitter users who saved the materials and are posting it themselves. All the while, Tripp has sent

20    harassing emails to Tesla’s counsel, and posted rambling YouTube videos mocking his own

21    lawyers and the judicial system. Tripp’s unrelenting release of Tesla’s protected information―that

22    has continued through the time of filing this motion―reveals his desire to inflict maximum harm

23    on Tesla and complete disregard for the Court’ Order.

24           This is not the first time Tripp has ignored his legal obligations regarding Tesla’s

25    confidential information.    Tesla brought this case because Tripp stole Tesla’s confidential

26    information and disclosed it to a reporter, which led to the publishing of misleading and damaging

27    information about the company. After the case was filed, he twice tweeted confidential Tesla

28    information to the public (including consumers’ vehicle identification numbers). Tripp does not


                                                    Page 2
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 4 of 12



 1    believe the rules apply to him.        And the Protective Order has no meaning (and Tesla’s

 2    confidentiality rights are non-existent) if Tripp is allowed to ignore it at will.

 3            The Court should order Tripp to stop. It should also impose appropriate sanctions on him.

 4    Tripp has no excuse. He is fully aware of his confidentiality obligations and is openly flouting

 5    them. And he has a ready source to pay any monetary sanctions, as his bogus defamation

 6    counterclaim against Tesla is being funded by a hedge fund, Cable Car Capital LLC, which is also

 7    a short seller of Tesla stock (a fact that was revealed for the first time in Tripp’s August 7 data

 8    dump, despite Tripp representing under oath in discovery that he had no funding or connection to

 9    Tesla short sellers).

10            Accordingly, Tesla seeks an order that Tripp immediately cease the public dissemination

11    of Tesla’s confidential information; that Tripp is held in civil contempt for violation of the

12    Protective Order; that Tripp be ordered to cease contacting Tesla’s counsel; and that Tripp be

13    ordered to show cause why he should not be sanctioned, including the payment of Tesla’s

14    attorney’s fees in bringing this Emergency Motion and responding to the order to show cause.

15            I. FACTUAL BACKGROUND

16            On August 7, 2020, Defendant Martin Tripp took to Twitter to publicly release Tesla’s

17    confidential information. Specifically, Tripp made available on Twitter a link to a public Google

18    Drive folder that housed voluminous materials related to this litigation. (Declaration of Jeanine

19    Zalduendo (“Zalduendo Decl.”) at ¶ 3.) On the same day, Tripp also posted numerous videos on

20    YouTube discussing the case and Tesla confidential information. (Id.) Among the materials made

21    publicly available are volumes of the documents produced by Tesla in the case, most of which are

22    designated “Confidential,” transcripts and videos for depositions in this case, many also

23    designated “Confidential,” and Tesla’s confidential mediation documents. (Id. at ¶ 4, Ex. 1.)

24    Specifically, Tripp released:

25               Tesla produced documents, designated Confidential;
                 deposition transcripts, designated Confidential;
26
                 deposition exhibits, designated Confidential;
27               deposition videos, designated Confidential;
28               Tesla mediation files, designated Confidential; and


                                                      Page 3
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 5 of 12



 1              Motions filed under seal with the Court because they contain Confidential
                 information.
 2

 3           Tripp’s release of this information is in violation of the Protective Order entered by the

 4    Court on October 11, 2018. (ECF No. 44.) The Protective Order specifically prohibits the use of

 5    protected materials, “directly or indirectly for any purpose whatsoever,” and requires that

 6    “Protected Material shall not be distributed, disclosed or made available to anyone except as

 7    expressly provided in this Order.” (Id. at ¶¶ 1(a), 6(a).) The Protective Order also requires that

 8    the “Protected Material must be stored and maintained by a Receiving Party in a secure manner

 9    that ensures that access is limited to the persons authorized under this Order.” (Id. at ¶ 6(b).)

10    Tripp’s release of Tesla’s confidential information on Twitter, making the case file available on

11    Google Drive, and discussing confidential case information on YouTube violates each of these

12    provisions of the Protective Order.

13           Even more egregious is Tripp’s release and discussion of information deemed

14    “Confidential – Attorneys’ Eyes Only” under the Protective Order. The Protective Order contains

15    very specific restrictions on the dissemination of such material: “To ensure compliance with

16    United States Export Compliance Administration, Protected Material designated “Confidential –

17    Attorneys’ Eyes Only” may not be exported outside of the United States or released to any foreign

18    national (even if within the United States).” (Id.) Tripp’s discussion of Tesla’s “Confidential –

19    Attorneys’ Eyes Only” on Twitter to countless individuals around the world flies in the face of

20    this obligation. And Tripp acknowledges as much. (See, e.g., Zalduendo Decl, Ex. 12, August

21    10, 2020 tweet: “A typical ‘Attorneys Eyes Only’ doc. One that I was able to see and memorialize,

22    but unable to have a copy. [description of document]”.)

23           Upon learning of Tripp’s release of confidential information, Tesla counsel immediately

24    communicated with Tripp’s counsel requesting that the information be removed. (Zalduendo

25    Decl. at ¶ 5, Ex. 2.) After Tripp’s counsel purportedly informed him of his obligations under the

26    Protective Order in this case, rather than removing the confidential information, Tripp instead

27    posted to Twitter Tesla counsel’s email requesting the removal of the information, stating that he

28    would not comply. (Id. at ¶¶ 6, 7; Exs. 3, 4.) Shortly after posting the email, Tesla counsel began


                                                    Page 4
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 6 of 12



 1    receiving harassing phone calls. (Id. at ¶ 9, Ex. 6.) Tripp then sent Tesla counsel a harassing

 2    email, appearing to condition his removal of Tesla confidential information. (Id. at ¶ 8, Ex. 5

 3    (“Tell elon to fix his shit, issue apologies to not only myself, but the countless others he and ‘his’

 4    company have destroyed, and maybe I will think about it.”).)

 5             Despite a further request from Tesla’s counsel that the confidential information be

 6    removed, it remained available via Tripp’s Twitter account until the afternoon of August 8, 2020.

 7    (Id. at ¶¶ 10, 11, Ex. 7). Tripp finally took down the link to his case file on Google Drive, but it

 8    was too late, and he continues to disseminate the same material. The information that Tripp made

 9    publicly available on August 7 and 8, 2020, has been saved by countless other individuals, posted

10    on Twitter by them, and Tripp continues to retweet such posts. (Id. at ¶¶ 12, 13, Ex. 8 (a twitter

11    user noting, “Hey $TSLAQ, here is a link to the Martin Tripp lawsuit materials. I understand the

12    original was deleted? I'm not sure if this is everything. It is 2.15 GB.”).)

13             This is the third time Tripp has tweeted Tesla’s confidential information since the case

14    was filed. (ECF No. 180-12; ECF No. 181-2.) For example, in August 2018, he tweeted vehicle

15    identification numbers (“VIN”) of certain Model 3s (that he had stolen from Tesla), falsely

16    claiming they had problems. (Id.).

17       II.      ARGUMENT

18             Tesla seeks four forms of relief by this emergency motion: (1) an Order that Tripp
19    immediately cease the public dissemination of Tesla’s confidential information; (2) an Order
20    holding Tripp in civil contempt for violation of this Court’s Protective Order; (3) an Order that
21    Tripp cease contacting Tesla’s counsel; and (4) an Order to Show Cause why the Court should not
22    order (a) payment of Tesla’s attorneys’ fees in bringing this Emergency Motion and (b) other
23    sanctions under 37(b)(2) for Mr. Tripp’s willful defiance of the Protective Order.
24             Courts have inherent power to enforce their orders, such as the Protective Order at issue
25    here, through civil contempt and/or the imposition of sanctions, as well as fashion any other orders
26    deemed just. See Spallone v. United States, 493 U.S. 265, 276 (1990) (“courts have inherent
27    power to enforce compliance with their lawful orders through civil contempt.”)( citation omitted);
28    Stone v. City of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992) (A district court has wide latitude


                                                     Page 5
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 7 of 12



 1    in determining whether there has been a contemptuous defiance of one of its orders); Societe

 2    Internationale Pour Participations Industrielles Et Commerciales, S.A. v. Rogers, 357 U.S. 197,

 3    207 (1958) (Rule 37 authorizes a court to make any order which is “just”); Fed.R.Civ.P.

 4    37(b)(2)(A)(vii) (“treating as contempt of court the failure to obey any [discovery] order”); and

 5    L.R. IA 11-8(e) (“The court may, after notice and an opportunity to be heard, impose any and all

 6    appropriate sanctions on an attorney or party who fails to comply with any order of this court.”).

 7           1. Order to Cease Dissemination of Tesla’s Confidential Information

 8           Although Tripp has now disabled access to his Google Drive containing Tesla’s

 9    confidential information and removed some of his own tweets that reference Tesla’s confidential

10    information, he nonetheless continues to retweet Tesla confidential information posted by others

11    (obtained from Tripp’s Google Drive). (Zalduendo Decl,¶¶ 12, 13, Ex. 8.) Tripp should not be

12    allowed to end-run around the Protective Order.

13           In addition, Tripp stated in one of his YoutTube videos that if the links to the documents

14    get taken down, he has “other avenues” to disseminate the material, including other people who

15    will post it. (Id.at ¶ 13). Indeed, shortly before the filing of this Motion, at least two individuals

16    have made Tripp’s case file available via links posted on Twitter. (Id., ¶¶ 12, 13, Ex. 8.) On the

17    morning of August 10, 2020, Tripp also began posting descriptions of “Attorneys’ Eyes Only”

18    information he had viewed during the course of this litigation. (Id., Ex. 12.) Tripp has made clear

19    that he intends to continue the dissemination of Tesla’s confidential material and to violate the

20    Court’s order. Accordingly, Tesla requests a specific Order directing Tripp to cease any and all

21    public dissemination of Tesla’s confidential information, in any form.

22           2. Order for Civil Contempt

23           Courts “have inherent power to enforce compliance with their lawful orders through civil

24    contempt.” Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991).

25    Civil contempt requires clear and convincing evidence of a “party’s disobedience to a specific and

26    definite court order by failure to take all reasonable steps within the party’s power to comply. The

27    contempt ‘need not be willful,’ and there is no good faith exception to the requirement of

28


                                                     Page 6
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 8 of 12



 1    obedience to a court order.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d

 2    693, 695 (9th Cir. 1993).

 3            In order to determine whether a violation of the Protective Order has occurred, “[a]

 4    protective order should be read in a reasonable and common sense manner so that its prohibitions

 5    are connected to its purpose.” On Command Video Corp. v. LodgeNet Entm't Corp., 976 F. Supp.

 6    917, 921 (N.D. Cal. 1997). Moreover, “[c]ourts are particularly unsympathetic to purported

 7    excuses for less-than-substantial compliance when the contemnor participated in drafting the order

 8    against which compliance is measured, because a party who participates in drafting the order

 9    should do so with an understanding of what it can reasonably accomplish.” Clarke v. First Transit,

10    Inc., 2012 WL 12877865, at *12 (C.D. Cal. Nov. 2, 2012).

11            Here, Tripp’s counsel participated in drafting the operative protective order and stipulated

12    to it. (See ECF. No. 43.) The evidence of Tripp’s violation of the Protective Order is beyond

13    debate. His words and actions in a public forum demonstrate that he intentionally violated the

14    most fundamental requirement of the Protective Order―i.e., protecting confidential information.

15    (See infra II.3) And he has continued to defy the Protective Order after being asked to stop and

16    reminded of his obligations there under. (Zalduendo Decl., Exs. 4, 10, commenting, “No Jeanine

17    I don’t think I will . . .” in response to Tesla counsel’s request that Tripp stop the release of

18    confidential information; and “tesla's attorneys have reached out to my old attorneys for me to

19    immediately remove all docs. I WILL NOT STOP UNTIL EVERYTHING IS RELEASED and

20    the world knows about it!”).

21            Tripp’s violation of the Protective Order is uniquely pernicious, as it has placed Tesla’s

22    confidential and attorneys’ eyes only information in the public domain in a way that Tesla cannot

23    now undo. It is unknown how many people viewed and/or saved this information when it was

24    available on Tripp’s public Google Drive folder, but at least two now claim to have the entire file.

25    (Id., ¶¶ 12, 13, Ex. 8.) Indeed, over the course of just the last three days of Tripp’s Twitter activity,

26    his followers increased from three to over a thousand, greatly expanding the spread of this

27    information. (Id. at ¶ 14, Ex. 9). These individuals will be able to continue to disseminate Tesla’s

28    confidential information even if Tripp is stopped. (Id., ¶¶ 12, 13, Ex.8.) Tripp has exposed Tesla


                                                      Page 7
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 9 of 12



 1    to an incalculable and continuing harm, and must be held accountable therefor in contempt of the

 2    Protective Order.

 3           3. Order to Show Cause Why Tripp Should not be Sanctioned, Including by
                Paying Tesla’s Attorneys’ Fees for Filing this Motion
 4

 5           In addition to contempt sanctions described above, “Rule 37[(b)(2)] of the Federal Rules

 6    of Civil Procedure grants courts the authority to impose sanctions where a party has violated a

 7    discovery order, including a protective order issued pursuant to Rule 26(f).” Life Techs. Corp. v.

 8    Biosearch Techs., Inc., 2012 WL 1600393, at *8 (N.D. Cal. May 7, 2012)(“Sanctions are

 9    permissible under Rule 37 when a party fails to comply with a court order, regardless of the

10    reasons.”); see also United States v. Nat'l Med. Enterprises, Inc., 792 F.2d 906, 910 (9th Cir.

11    1986)(affirming Rule 37 sanctions for violation of protective orders). Rule 37(b) sanctions

12    include, among other relief, striking pleadings, dismissing the action in whole or in part, or

13    rendering a default judgment. See Fed.R.Civ.P. 37(b)(2)(A). The applicable burden of proof for

14    Rule 37 sanctions is “preponderance of the evidence.” See Ramos v. Swatzell, 2017 WL 2857523,

15    at *14 (C.D. Cal. June 5, 2017); Blumenthal Distrib., Inc. v. Herman Miller, Inc., 2016 WL

16    6609208, at *26 (C.D. Cal. July 12, 2016). Negligence or inadvertence is not a defense:

17    “[s]anctions are permissible under Rule 37 when a party fails to comply with a court order,

18    regardless of the reasons.” Life Techs., 2012 WL 1600393 at *8.

19           A district court also has the inherent power to sanction for a “willful” violation of a court

20    order. See Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1035 (9th Cir. 2012). A

21    “‘willful’ violation of a court order does not require proof of mental intent such as bad faith or an

22    improper motive, but rather, it is enough that a party acted deliberately.” Id.

23           There can be no debate that Tripp’s actions were willful. His tweets say as much, and

24    indeed he may have done so to obtain monetary donations. For example, Tripp stated in his tweets:

25              “Part 1 - Introduction to my story of tesla and musk. Shedding the light on the
                 TRUTH of what they have done to myself, Family, their Employees, and the entire
26
                 world. For the first gift to you, I give you the MUSK DEPOSITION [link omitted]
27

28


                                                    Page 8
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 10 of 12



 1                you would be so kind as to provide a small donation, I will need it now, more than
                  ever. Thanks! [link omitted].”1
 2
                 “Video 4 is up and live, as well as gDrive has all Discovery, Complaint,
 3                Whistleblower (Meissner docs, including Termination Letter to him), and currently
                  adding Depositions one by one.”
 4
                 “Discovery has an Index to make it easy to search for anything in particular.”
 5               “I'm doing my best to get this stuff out before I'm silenced.”
                 “tesla's attorneys have reached out to my old attorneys for me to immediately remove
 6
                  all docs. I WILL NOT STOP UNTIL EVERYTHING IS RELEASED and the world
 7                knows about it!”
                 FYI, I'm just going down the Discovery folder from 1 - 15,000+ If you think it is out
 8
                  of hand, please tell me to stfu (or mute me). Otherwise I am going to just keep on
 9                chugging away a few every day. There's a LOT to say. And, I was HEAVILY
                  immersed in all of it! *My JOB*
10
                 “A typical ‘Attorneys Eyes Only’ doc. One that I was able to see and memorialize,
11                but unable to have a copy. [description of document]”.)
12     (Zalduendo Decl. Exs. 10, 12.)
13            Tripp wanted to provide confidential and attorneys’ eyes only information he obtained
14     from Tesla through this litigation to the world, and that is exactly what he did. What appeared to
15     be Tripp’s entire case file, and all of the sensitive discovery materials contained therein, was freely
16     accessible for over 24 hours, and some of the information is already being tweeted by others and
17     retweeted by Tripp. (Id. at ¶¶ 11-13, Ex. 8.) Tripp has also continued to describe attorneys’ eyes
18     only information in his tweets as of this morning. (Id. at Ex. 12.)
19            “Rule 37(b) sanctions may serve either remedial and compensatory purposes or punitive
20     and deterrent purposes.” Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770, 783 (9th
21     Cir. 1983). The Court has broad discretion regarding the type and degree of discovery sanctions
22     it may impose for the violation of a discovery Order. See Von Brimer v. Whirlpool Corp., 536
23     F.2d 838, 844 (9th Cir. 1976).        “Violations of protective orders issued to safeguard the
24     confidentiality of trade secrets and other confidential information cannot and must not be
25     tolerated. Not surprisingly, the sanctions that can be imposed for violating a protective order may
26

27
       1
28       At least one person confirmed to Tripp on Twitter that they had made a donation to Tripp’s
       Go Fund Me campaign in response to this request. (Zalduendo Decl. at ¶ 16, Ex. 11.)

                                                      Page 9
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 11 of 12



 1     be severe.” Beam Sys., Inc. v. Checkpoint Sys., Inc., 1997 WL 364081, at *2 (C.D. Cal. Feb. 6,

 2     1997). Parties that engage in the sort of misconduct Tripp has engaged in are routinely ordered to

 3     pay costs and fees in addition to other sanctions. See, e.g. Clarke, 2012 WL 12877865, at *13.

 4     Indeed, courts have dismissed cases for willful conduct analogous to Tripp’s actions here, to

 5     ensure that other litigants do not “view the potential benefits of breaking a court order as

 6     outweighing the potential consequences.” See Baker v. Transunion L.L.C., 2008 WL 544826, at

 7     *4 (D. Ariz. Feb. 26, 2008), aff'd sub nom. Baker v. Transunion LLC, 316 F. App'x 594 (9th Cir.

 8     2009) (dismissing case where plaintiff published defendant’s confidential information to its

 9     website, noting that given the harm, “A monetary sanction for actual damages other than attorney's

10     fees could not be measured with confidence. It seems unlikely that [plaintiff] would pay such an

11     assessment.”); see also Blum v. Schlegel, 1997 WL 138741, at *2 (2d Cir. 1997)(dismissing

12     Plaintiff’s complaint for willful violation of the protective order by disseminating protected

13     material, concluding that “no monetary sanction could cause [plaintiff] to submit to the lawful

14     mandates” of the court, and that “assessing a large fine against [plaintiff], who claimed that the

15     case had bankrupted him, seemed a harsher penalty than ending the litigation.”).

16            Tesla requests that the Court issue an order to show cause why Tripp should not have to

17     pay Tesla’s attorneys’ fees associated with this emergency motion, as well as any other relief the

18     Court deems “just,” which may include, among other things, issue sanctions related to the parties’

19     pending summary judgment motions. See Fed.R.Civ.P. 37(b); Societe Internationale, 357 U.S.

20     197, 207.      Given the immeasurable harm that Tripp’s intentional actions of spreading Tesla’s

21     confidential and attorneys’ eyes only information on the internet has caused and will continue to

22     cause Tesla, Tesla will seek dismissal of Tripp’s Cross-Complaint if Tripp does not immediately

23     heed this Court’s Orders.

24                                             CONCLUSION

25            Tesla respectfully requests that the Court enter (1) an Order that Defendant Martin Tripp

26     immediately cease the public dissemination of Tesla’s confidential information; (2) an Order

27     holding Mr. Tripp in civil contempt for violation of this Court’s Protective Order; (3) an Order

28     that Mr. Tripp cease contact with Tesla’s attorneys; and (4) an Order to Show Cause why the


                                                   Page 10
     Case 3:18-cv-00296-LRH-CLB Document 199 Filed 08/10/20 Page 12 of 12



 1     Court should not order (a) payment of Tesla’s attorney’s fees in bringing this Emergency Motion

 2     and responding to any opposition Mr. Tripp’s may raise (which will exceed $25,000); and (b)

 3     other sanctions under 37(b)(2) for Mr. Tripp’s willful defiance of the Protective Order, including

 4     issue of sanctions related to the parties’ pending summary judgment motions.

 5            DATED this 10th day of August, 2020.

 6                                                  QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
 7
                                                    By: /s/ Alex Spiro
 8
                                                       Alex Spiro
 9                                                     51 Madison Avenue, 22nd Floor
                                                       New York, New York 10010
10
                                                        Rory T. Kay (NSBN 12416)
11                                                      MCDONALD CARANO LLP
                                                        2300 West Sahara Avenue, Suite 1200
12                                                      Las Vegas, NV 89102

13                                                      Attorneys for Plaintiff/Counter-Defendant
                                                        TESLA, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   Page 11
